

116 HR 4930 IH: Wounded Veterans Recreation Act 
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4930IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Ruiz introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Lands Recreation Enhancement Act to provide for a lifetime National
			 Recreational Pass for any veteran with a service-connected disability.
	
 1.Short titleThis Act may be cited as the Wounded Veterans Recreation Act . 2.National recreational passes for disabled veteransSection 805(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)) is amended by striking paragraph (2) and inserting the following:
			
 (2)Disability discountThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, without charge and for the lifetime of the passholder, to the following:
 (A)Any United States citizen or person domiciled in the United States who has been medically determined to be permanently disabled for purposes of section 7(20)(A)(i) of the Rehabilitation Act of 1973 (29 U.S.C. 705(20)(A)(i)), if the citizen or person provides adequate proof of the disability and such citizenship or residency.
 (B)Any veteran who has been found to have a compensable or noncompensable service-connected disability under title 38, United States Code..
		